60.	  Recognizing Ambassador Hambro's long and very close association with the United Nations, in the tradition of service to the international community set by his distinguished father, and his own unrivaled qualifications, this Assembly has, indeed, done itself good service by electing him to his present high office. While offering our felicitations to him on this occasion, I must say that it is a matter of real satisfaction to my country's delegation that, in this crucial year of the history of the United Nations, the choice should have fallen on a person of his eminence and caliber for the conduct of the affairs of the General Assembly.
61.	I should not fail here to pay a tribute to his illustrious predecessor, Mrs. Angie BrooksRandolph of Liberia, who has become such a source of pride for the people of Africa and for womanhood in general.
62.	The United Nations having come of age by now, it is only natural that people of understanding all over the world should give serious thought to the effectiveness of this large and growing but not yet complete family of nations, and that the participants in this Assembly on the historic occasion of the twenty-fifth anniversary of the Organization should, in particular, pause for a while to evaluate its achievements and to take stock of its shortcomings. While a measure of self-congratulation on its achievements would be permissible and in all fairness this should not be grudged it would not be an idle exercise to reflect on the reasons why the United Nations has fallen short of the expectations entertained about it when its Charter was first conceived.
63.	The theme of this twenty-fifth anniversary of the United Nations is "Peace, justice and progress". No words could better sum up the purposes for which the Organization was founded than those three words, chosen by the General Assembly in "the desire that 1970 will mark the beginning of an era of peace".
64.	In the 25 years that have gone by, mankind has been spared the catastrophe of a nuclear war though at times the world has teetered on the brink of such a war or a global conflict. But they have been marked by EastWest tensions and confrontations. Wars and conflicts have ravaged Asia and Africa and have taken their toll of human life. Suffering and destruction have been inflicted on millions of people in the two continents. Many disputes and situations that threaten peace remain unresolved and unadjusted; insecurity haunts nations large and small; the use, or threat, of force in international relations remains ever present; the race in armaments threatens to become uncontrollable; what has aptly been called the "sophisticated insanity " of superPower competition in the development and deployment of strategic offensive and defensive weapons systems poses a threat to the very survival of the human race.
65.	Today, as in the past, anxious thought is being given by Members to the state of the United Nations, to finding out why its affairs are so much out of joint and how to remedy its ills. The weaknesses of the United Nations are ascribed sometimes to its machinery the organization, procedures and methods of its main organs and sometimes to the tendency of Member States to bring to the United Nations matters which, from a realistic point of view, it cannot resolve.
66.	The machinery of the United Nations is undoubtedly susceptible to improvement. Pakistan supports Canada's timely and well-considered initiative for rationalizing the procedures and organization of the General Assembly.
67.	The Security Council has taken an important step towards its greater effectiveness by adopting, a few months ago [see 1544th meetingJ, Finland's proposal for holding periodic meetings, at the level of Ministers, for a general exchange of views on the international situation.
68.	Pakistan believes that the Security Council could also, with advantage, consider other steps, such as: meeting from time to time to review the status of implementation of its own resolutions; reviving the practice of establishing subsidiary organs under Article 29 of the Charter for the purpose of investigation or fact-finding in the case of situations which might lead to international friction or give rise to a dispute; establishing subsidiary organs for the purposes of inquiry, good offices, conciliation and mediation in the case of disputes, the continuance of which is likely to endanger the maintenance of international peace and security. Should such methods and procedures not bring about the easing of a dispute and the parties do not agree on a method of pacific settlement, the Security Council itself should embark on conciliation or mediation, and, if these fail to bring about a solution, call upon the parties to submit their disputes to arbitration or judicial settlement.
69.	The decline of the Economic and Social Council is manifest in the diffusion of its fundamental policymaking role, in its inability to rationalize its coordinating functions and in its ineffectiveness to ensure the provision of adequate resources for the approved programs. This Council needs to be so organized as to meet the challenge of international development. Its prime function should be to draw up, with the assistance of the United Nations family of organizations, and supervise the execution of, a strategy of growth and development designed to assist in the achievement of development goals. A more effective coordination of the activities of the United Nations system should be another of its principal tasks.
70.	Thus, serious and continuing consideration is being given to improving the working of the principal organs of the United Nations. However, it cannot be gainsaid that causes more fundamental than mere defects in organization and methods are responsible for the failure of the United Nations to perform its foremost political tasks: namely, the prevention of the use, or threat, of force in international relations and the peaceful settlement of disputes.
71.	How many nations, more particularly the permanent members of the Security Council, are willing to subordinate what they conceive to be their national interests to the purposes and principles of the United Nations? To what extent are they prepared to give effect to the decisions of the Security Council and to act in accordance with the resolutions of the other principal organs? Does the exclusion from the Organization of the People's Republic of China, comprising a quarter of mankind, enhance the effectiveness of the United Nations in serving the cause of peace and justice? Can progress be made towards realizing the Charter goal of promoting "better standards of life in larger freedom" when resources placed at its disposal are inadequate for promoting the economic and social development of the third world?
72.	The answers to these questions have little to do with the machinery of the United Nations. They turn on the will of Member States to provide the machinery with the motive power. Such will needs to be sustained and continuous. Until now, it has been only sporadic.
73.	The second charge against the United Nations is that many Member States betray a lack of realism by bringing to the Organization matters on which it is not able to take meaningful action. But if Member States the overwhelming majority of them insecure and aggrieved approach this Organization for protection or redress when threatened or denied their lawful rights, are they being unrealistic? If so, does it now follow that the purposes of the United Nations peace and justice and progress are, realistically speaking, unattainable?
74.	If we accept such a proposition, we may as well abandon hope for the future of mankind. We may as well succumb to counsels of despair. But the British Foreign Secretary, Sir Alec DouglasHome, in his address on 24 September, said:
"If there does begin to emerge at last, out of all the negotiations now in progress, a common interest in peace and stability, it will transform our work., both in the Security Council and in the Assembly of this Organization..." [1848th meeting, para. 126],
75.	Two of these negotiations strike us as specially significant: the strategic arms limitation talks in Helsinki and Vienna, and those relating to the Treaty between the Federal Republic of Germany and the Soviet Union. They seem to us to bear the promise of detente and strengthening of international security that may well be of historic significance. At the same time, it is our profound conviction that an accommodation between the People's Republic of China and the other major Powers is indispensable for forging a common interest in world peace based on justice. It is only when such a consummation is achieved that the possibilities inherent in the United Nations of inaugurating the decade of the seventies as an era of peace, justice and progress can be realized.
76.	The necessity of restoring the lawful rights of the People's Republic of China in the United Nations is now increasingly recognized. As Foreign Minister Schumann of France said here on 18 September, it is "an illusion...to believe that the Organization can perform its task while remaining incomplete". Unfortunately, some of the suggestions heard in this regard are bound to create another major problem rather than resolve the existing one.
77.	The "twoChinas"or a "China and Formosa" proposal is untenable on any political or legal grounds. Politically, it would create new tensions by perpetuating the deepest grievance of the People's Republic of China. It would set a dangerous precedent for undermining the territorial integrity of validly constituted States. In regard to its legal aspects, both the Cairo Declaration of 1943 and the Potsdam Declaration of 1945 pledged restoration of Formosa to China. The only solution, therefore, is to seat the representative of the People's Republic of China in all the organs of the United Nations and to exclude those who now occupy China's seat.
78.	This historic occasion is a challenge to Member States to renew efforts to strengthen international security by bringing about just and lasting solutions to those situations where armed conflicts are taking place or dangerous tensions still exist. An end to the hostilities in IndoChina, to the torment of the Middle East, to the agony of Kashmir, and to the festering disputes in other parts of the world which might erupt into armed conflict, must be brought about without delay on the basis of the principles of the Charter, international agreements or resolutions of the United Nations. Foreign troops must be removed from territories occupied through force or on false legal grounds. Independence must be granted to peoples still suffering under the colonial yoke. The right of self determination of a people, recognized by the United Nations to be entitled to it, must be upheld. Movements of national liberation must be conceded their due rights.
79.	These objectives can be realized only if the United Nations is enabled to discharge its conciliatory, preventive, corrective and, where necessary, punitive functions in conformity with the Charter without being paralyzed by power politics. This demands a change of attitude towards the United Nations on the part of Member States, especially the permanent members of the Security Council, It is only such a change that will bring about the implementation of the Security Council resolutions and the fulfillment of international agreements reached under its auspices.
80.	It is our firm conviction that in situations of conflict, lasting solutions cannot be found unless justice is rendered to the aggrieved.,The best service to the cause of the United Nations would be to recognize the distinction between the concept of security through peace with justice and the notion of security through peace without justice, and to base our policies on that recognition.
81.	The inextricable relationship in fact, the interdependence between the state of international security and disarmament is so generally recognized to be axiomatic that it is not necessary to labor this point. Tensions fuel the arms race and the arms race feeds tensions. For almost a quarter of a century the United Nations has concerned itself with disarmament as one of the main subjects on its agenda. While the outcome has certainly not been negligible, neither has it been impressive. While a series of non-armament measures have been agreed upon, disarmament as such has defied all our untiring efforts.
| 82. Among measures of non-armament, the entry into force of the Treaty on the NonProliferation of Nuclear Weapons last March is a matter for general satisfaction. Pakistan voted in favor of the General Assembly resolution commending the Treaty [2373 (XXII)], as we fully subscribe to its objectives. But it remains our view that the effectiveness of the Treaty will depend on the extent of the adherence of the threshold nuclear weapon Powers which it can command.
83.	The Treaty prohibits, besides the manufacture or acquisition otherwise of nuclear weapons by non nuclear-weapon States, all nuclear explosive devices. It does not recognize any difference, since there is no difference, between nuclear weapons and the so called peaceful nuclear explosive devices. Indeed, the provisions of articles I, II and V of the nonproliferation Treaty, as also the statements made by the nuclear Powers, leave no doubt that any State that manufactures a so-called peaceful nuclear explosive device does, in fact, acquire a nuclear weapon. Consequently, the preparations being made in some non nuclear-weapon States to manufacture and explode nuclear devices cannot but be tantamount to the proliferation of nuclear weapons. Such a contingency , should it arise, would undoubtedly constitute a qualitatively new situation, endangering not only regional security but also; ultimately, the security of the world. The Pakistan delegation considers it necessary that the General Assembly take cognizance of this impending threat and act to meet it to safeguard the non proliferation regime which it aims to establish.
84.	My delegation welcomes the final draft of the Treaty on the prohibition of the emplacement of nuclear weapons and other weapons of mass destruction on the seabed and the ocean floor and the subsoil thereof. We hope that the conclusion of this Treaty will be followed as quickly as possible by negotiations under its article V for the prevention of an arms race on the seabed and the ocean floor and the subsoil thereof. We hope that the conclusion of this Treaty in good time and that international machinery will be established to oversee its implementation. My delegation fully endorses the Treaty in its present form and is gratified that it will be adopted at this session.
85.	The continuance of the strategic arms limitation talk. shows that awareness exists on the part of the United States and the Soviet Union of the urgent need for agreement between them on limiting the strategic nuclear arms race before it becomes uncontrollable or imposes crushing economic burdens which either superPower is unable to bear. Last year the General Assembly appealed to them both to agree, as an urgent preliminary measure, on a moratorium on further testing and deployment of new offensive and defensive strategic nuclear-weapons systems. No such agreement has so far come out of the Helsinki and Vienna talks, though they are reported to have been businesslike and pursued in depth.
86.	We earnestly hope that a strategic arms limitation agreement of comprehensive scope, embracing all strategic weapons systems, offensive as well as defensive, will emerge before long through the third round of negotiations in Helsinki. The world cannot but be disappointed if it has to rest content with an agreement confined to mere ceilings on the number of strategic nuclear weapons delivery systems while leaving the deployment of the new systems untouched. Nor are we convinced that either of the superPowers should make agreement dependent on its own subjective assessment of the intentions of the other in relation to tensions and conflicts in one part of the world or another. While such intentions are no doubt relevant to the generation of mutual confidence or otherwise, it appears to us that, so long as limitation of strategic armaments gives no military advantage to one side over the other, it could be put into effect without prejudice to any side's vital interests or security. One must perforce proceed from the assumption that, whatever the disparity in quantitative terms between the superPowers, there will always obtain a qualitative parity. Given this fact and verification of any limitations that might be agreed upon, a common or even parallel approach to political problems need not be made a condition for arriving at an agreement.
87.	In regard to a comprehensive test ban treaty, its link to the strategic arms limitation talks has been put forward as a reason why its conclusion should await the outcome of SALT. But there is an impressive array of experts who hold that underground nuclear weapons tests should be banned even though identification without on-site inspection of explosions under the 4.75 threshold may not be possible. In their opinion, all the technology of nuclear weaponry has already been extracted by the superPowers, and further underground nuclear weapons tests, even of a magnitude above 4.75, are likely to yield only marginal results, in terms of product improvement, which can hardly make a significant difference to the nuclear weaponry of one side vis-a-vis the other.
88.	It is a sombre fact that since the Moscow partial test ban treaty more weapons tests have taken place than before it was concluded, and underground tests have spawned weapons more monstrous than tests in the prohibited environments. It is a tragedy for the world that the three nuclear Powers were unable to compromise their differences on the number of on-site inspections of underground tests when the Moscow Treaty was concluded, thus letting a unique opportunity escape their grasp. They have not had that opportunity again. As a result, both superPowers have condemned themselves and the world to greater insecurity than before though the nuclear arsenal of each has increased manifold.
89.	Pakistan considers it imperative to secure universal adherence to the Geneva Protocol of 1925 prohibiting the use of chemical and bacteriological weapons. There is no doubt in our minds that the Protocol prohibits all chemical and biological weapons which may now exist or may be developed in the future. Such weapons are no less a menace to the world than nuclear ones. Indeed, in some respects chemical and bacteriological weapons pose a greater danger as the technology for their production and use is within the reach of most nations of the world.
90.	The Conference of the Committee on Disarmament has examined in considerable depth the question of the conclusion of a convention prohibiting the development, production and stockpiling of chemical and biological weapons and also providing for the destruction of such weapons. It is a matter of disappointment that its painstaking efforts have not resulted in a generally agreed text. In our view, the ban should apply to both types of weapons in the same instrument. Obviously, the system of verification and control should be as comprehensive as possible, but no convention could be expected to provide procedures that would guarantee a one hundred percent reliability. All that could be expected is a system which would be reasonably reliable and credible. I would hope that the General Assembly would provide the necessary guidance to the Committee on Disarmament. Time, in this matter, is of the essence.
91.	A serious threat to the independence of the developing countries, and consequently to international peace, is the widening gap between them and the rich nations of the world. It is one of the principal aims of the United Nations to remove this threat by helping to accelerate the economic and social development of the poorer nations. To this end, the Organization is engaged in formulating an international development strategy which is to be implemented in the coming decade. While the formulation of the ten-year perspective program represents a major effort to tackle the pressing priorities of the decade of the 1970s, the strategy in itself is not the panacea of all ills. What is involved is not merely agreement on the specification of objectives, qualitative or quantitative, or on a certain degree of action with regard to policy measures, or the injection of a measure of continuity through an appraisal machinery. These in themselves do not constitute solutions. What is required is, in the words of the Lusaka Declaration,
"to employ international machinery to bring about a rapid transformation of the world economic system, particularly in the field of trade, finance and technology so that. . . economic strength is used for the benefit of the world community".
Basic to this requirement is the need to implement these measures by concrete and specific political commitments within the first two years of the decade.
92.	While it has been repeatedly stressed by developing countries that the major responsibility for development is their own, it cannot be doubted that the key to the failure or success of the development strategy lies directly in the hands of the major industrialized nations; for it is they who have the resources to accelerate the economic development of the developing world with the least possible human cost.
93.	Though man may bend his efforts to improve his material condition, yet natural disasters such as earthquakes and floods strike without warning and leave in their wake widespread and sometimes irreparable damage. Foreign Minister  of Turkey has referred to this matter, which is also of current and growing concern to Pakistan. We are conscious of the important and timely steps that have been taken by the United Nations to try to provide much needed assistance to the countries sorely afflicted by such calamities. In recent years, these have befallen Yugoslavia, Tunisia, Romania, Turkey, Iran, Peru and other countries. Pakistan, too, has again been visited by the havoc of floods in its eastern wing in August of this year, causing immense human suffering and destruction. It is imperative, in our opinion, to explore further avenues of effectively mobilizing international assistance material, medical and technical for the relief and rehabilitation of the victims of such disasters. It is also necessary to devise preventive and protective measures against floods and other calamities whenever possible. We welcome and support the Turkish initiative in proposing a new item on this subject for the agenda of this session.
94.	While talking of plans and proposals motivated by a humane vision, I must say that we commend the Iranian proposal [see 1695th meeting, para. 75] to channel the idealism and energy of youth into constructive efforts by the creation of a United Nations peace corps. As the Government of Iran has made clear, it envisions the corps to be composed of the youth of Member nations who would serve in the projects undertaken by the United Nations or started under its auspices.Evidently, it would promote better understanding amongst the members of what the SecretaryGeneral calls "the takeover generation''[A/8001/Add. 1 and Corr.1, para. 169].
95.	A little earlier, in the context of strengthening international security, I talked of the right of self determination of peoples and movements of national liberation. Our satisfaction at the progress achieved since the historic resolution 1514 (XV) was adopted must be tempered by the consideration that we are still a long way from the realization of the goals set by the Declaration on decolonization. In southern Africa, particularly, the Declaration has been treated as a dead letter.
96.	Portugal continues to impose its oppressive rule over its colonial territories. The illegal racist minority regime remains entrenched in Rhodesia. In regard to Namibia, the Government of South Africa has defied the authority of the United Nations and has refused to abide by its decisions. Moreover, that Government is not only practicing the odious policies of apartheid in its own country; it has also extended its application to Namibia to maintain white supremacy.
97.	Clearly, this state of affairs is intolerable. For, if the twin evils of colonialism and racialism are not eradicated from southern Africa in time, it is a foregone conclusion that this explosive situation will ignite sooner or later. There is no guarantee that a race war will not spread beyond the confines of Africa and endanger world peace and security.
98.	In this year, which is also the tenth anniversary of the Declaration on decolonization, nothing would be more befitting than reassertion of the collective will of the United Nations to make the Government of South Africa desist from its reckless and inhuman course. This needs, more than anything else, the active support of the major trading partners of South Africa because among them are three permanent members of the Security Council.
99.	Unfortunately, we have witnessed of late a weakening of resolve on the part of some of these permanent members. South Africa is thus enabled not only to expand its economic base, but also to continue augmenting its military strength to become the most powerful State in that region. Since the arms embargo is the principal measure chosen by the United Nations to bring about a reversal of apartheid in South Africa, I hope that the United Kingdom and France will also enforce it scrupulously. We appeal to all Member States to show a willingness to go beyond the halfhearted arms embargo, and to take other measures such as economic sanctions and denial of financial and technical assistance to the Pretoria regime. We appeal to the permanent members of the Security Council to cooperate more actively with other Member States to oust the illegal racist minority regime in Salisbury, to bring an end to Portuguese control of its colonial possessions and to assist the peoples of these Territories to attain their independence. Would it not be tragic if the legitimate strivings of these peoples, suffering under the yoke of colonialism and racialism, are frustrated by the dereliction of some of the permanent members of the Security Council upon whom devolves the primary responsibility for the maintenance of international peace and security? I hope they will realize the grave consequences that will flow from their policy of putting their national economic interests above those of the international community.
100.	I would not conclude this brief survey, from Pakistan's viewpoint of the major problems confronting the world today, without a reference to the Lusaka Declaration issued by the Heads of State or Government of fifty-three nonaligned countries at the conclusion of their conference held earlier this month. We shall not let our non-participation in that conference for reasons which have now lost their validity or relevance prevent us from commending the Declaration. The views to which it gives forthright expression are similar to those which, out of its own experience, in its own geopolitical setting, and without animosity against any Power or groups of Powers, Pakistan has independently evolved and labored to uphold. I, therefore, consider the present occasion appropriate to convey our felicitations to the Governments of those countries, among which we count many as our close friends.
101.	While at the United Nations much of our attention is focused on the more general causes of instability, there are particular situations of devastation and human misery caused by political conflicts which the United Nations has been unable to alleviate. The continuance of the tragedy of VietNam is a rebuke to the conscience of mankind. The destruction wrought in VietNam over two decades has been colossal and the area of conflict has been widened in the last few months. Certainly, the use of force can be no answer to the problem of VietNam. A whole generation in IndoChina has suffered the agony of a continuing war. Surely, this must end and now. How much more blood needs to be shed before the principle is recognized that this conflict can be settled only in accordance with the wishes of the peoples of IndoChina without outside interference? If at present there is a slim ray of hope, it emanates from the peace talks continuing in Paris. The widely prevalent impression that these talks are stagnant should not obscure the fact that some proposals promising a solution have been advanced in these talks. If such proposals are allowed to wither for lack of receptivity, the world will lose whatever chance still exists for a negotiated solution of this cruel conflict.
102.	Pakistan's views on the Middle East situation have been amply expressed both at the meetings of the Security Council and in the past three sessions of the General Assembly. Based as these views are, not only on our bonds of culture and sentiment with the Arab people, but also on our best objective judgment, they are liable to no change or dilution. The horrifying events in Jordan during the last two weeks have brought us immeasurable grief. How ironical that while the Middle East shook, the United Nations remained immobile, Only the heads of the Arab States concerned worked without respite in Cairo, with the late President Nasser as the untiring host and inspiring guide, to stop the fratricidal slaughter. While one is overwhelmed by the thought of the carnage, while one's heart goes out to the bereaved chief among them, the people of Palestine it is one's duty to draw from, the recent train of events the one lesson that it incontestably conveys, and that is most pertinent for the establishment of a durable peace in the Middle East.
103.	The lesson is this, the heart of the grave Middle East problem, is the problem of Palestine, the problem of a people that was ruthlessly and most unjustly displaced from its homeland, and no settlement of the problem will be lasting if it does not carry the willing consent and acceptance of that people.
104.	To an objective observer, that is all too obvious; yet it is astonishing how easily the diplomacy engaged in finding a settlement loses sight of it. The conflict between the Arab States and Israel, in all its seriousness, is but the effect of a cause. How can the effect be removed unless the cause is eliminated?
105.	While, therefore, we commend the efforts of the four Powers to achieve a settlement, we would be less than honest if we did not warn them that any structure of peace that they erect will rest on quicksand if they try to ignore the hunger for justice which drives the people of Palestine, indeed the entire Arab nation. To expect that any Arab leader, or Government, will acquiesce in a settlement which does not promise restitution of the rights of the people of Palestine is simply to close one's eyes to the realities of the situation. The thousands dead in Amman and here we make no distinction between one Arab and another bear witness to the agony inflicted on the Arab nation by a late product of colonialism, the establishment of Israel and the expansionist policies it has pursued. How can such agony be allowed to endure, and yet hopes be entertained of a stable peace?
106.	I must make it clear that by those observations I do not mean to belittle the diplomatic initiatives which were taken recently towards a peaceful settlement. Two facts, however, remain. First, the constructive plan for a temporary ceasefire and for the reactivation of the Jarring mission was obstructed only by Israel's obduracy. Secondly, the potential it held for peace could not be realized unless it envisaged the enlistment of the people of Palestine in efforts towards a settlement. Such enlistment cannot be obtained unless the objectives defined go beyond the mere removal of the consequences of Israel's aggression in 1967, however difficult even that objective might be.
107.	Actually, the withdrawal of Israeli forces from Arab territories is something that follows directly from the principle that acquisition of territory by force is inadmissible. Though this principle is but a corollary of the Charter, we must acknowledge that it was the Latin American States which pointedly drew attention to it, in the draft resolution sponsored by them at the emergency special session in 1967,10 as a basis for the settlement of the ArabIsraeli conflict. The principle was emphasized in the Security Council resolution of 22 November 1967 [242 (1967)]. No conflict of interpretation regarding that resolution, no selective stress on one part of it as against another, can detract from this principle. Much is being made of the phrase "secure... boundaries", but surely it is applicable as much to the Arab States as to Israel, indeed more, because the Arab States do not possess Israel's military capacity and its trained disposition towards taking the offensive. If the principle is unreservedly upheld, a beginning will be made towards peace. Because such a beginning has not yet been made, the situation in the Middle East is fraught with tension and seethes with frustration. Such a climate gives rise to desperate acts, like the hijacking of planes, which, of course, are regrettable and about which the Security Council's resolution of 9 September 1970 [286 (1970)] was quite appropriate.
108.	I must also emphasize that one of the questions included in the Middle East problem is the question of Jerusalem which in its seriousness yields to none. It is a question which, transcending the claims and counterclaims of the parties, concerns the entire Muslim world, as was evidenced by the Islamic summit conference held in Rabat last year and by the Conference of Foreign Ministers of Islamic States held in Jeddah in March last. No solution of this question will facilitate peace and remove the sense of outrage from the Islamic world if it tolerates the placing of the Holy City under Israeli sovereignty or even quasi sovereignty. Any such arrangement would be contrary to the resolutions on Jerusalem which both the General Assembly and the Security Council have adopted since 1967. Again, it would negate the principle of inadmissibility of territorial acquisition by war which the resolutions of the Council emphasize with specific reference to the Holy City.
109.	We urge the great Powers not to be oblivious to the universal religious interest in Jerusalem and the most cherished sensibilities engaged by it.
110.	Though the Middle East and IndoChina are the areas of immediate danger and tension at present, it cannot be said that the subcontinent of India and Pakistan enjoys a dependable peace. Pakistan has urged time and again the imperative of establishing peace based on justice between our country and India, our neighbor. The peace that we visualize is not make believe. We cannot secure peace by evading problems and ignoring the causes of tension. The peace we visualize is not merely a ceasefire. The peace we visualize is one based on the firm foundation of a full recognition of each other's rights, the honoring of mutual agreements, the rejection of expansionist policies and the elimination of the outstanding causes of tension and insecurity.
111.	India and Pakistan are neighbors, which have shared a great deal of historical experience. Differences can, and do, arise between neighbors, but such differences need not generate perpetual hostility. Since our independence, many problems between us, some of which were of a grave character, were resolved but only when we used the time-honored methods of peaceful settlement and faithfully carried out our mutual agreements. The settlement of disputes about the Indus waters and the Rann of Kutch are pertinent examples.
112.	Of all the remaining disputes, it is the one concerning the state of Jammu and Kashmir which has been the outstanding cause of the failure of India and Pakistan to develop a rational relationship that could lead them to harmonious coexistence. And it is with regard to this dispute that India not only is spurning our offers of peace, but is barring every recourse to the methods of peaceful settlement. Could there be a greater example of obduracy than this, that even after nearly a quarter century, the Government of India should fail to realize how essential it is that this dispute be resolved on an equitable basis? When I say "an equitable basis", I mean the basis that was laid down in the international agreement between India and Pakistan. That agreement resulted from voluntary acceptance, after exhaustive negotiations, by both parties of the recommendations of the United Nations Commission for India and Pakistan that the future of Jammu and Kashmir be decided by a plebiscite under the auspices of the United Nations. The ceasefire in Kashmir and the stationing of United Nations observers were provided for in the same resolutions which envisaged a plebiscite. Time and again we have made it clear that our insistence on the principle of reference to the people is not a matter of taking an inflexible position. How can any solution of this problem be regarded as genuine if it does not carry with it the consent of the people who are the most directly involved I mean, the people of Jammu and Kashmir? These people have made it clear, by their suffering and their continuing resistance, that they are not, and will not be, reconciled to Indian occupation. Their voice may be muffled from the outside world, but it is not inaudible to the people of Pakistan, who are their kith and kin. They and the people of Pakistan both demand that Kashmir be released from its prolonged agony and be enabled to exercise the right of self-determination. In this context, it should not be forgotten that it is to the right of self-determination that both Pakistan and India owe their independent existence today.
113.	Both Pakistan and India have had a grievous experience of alien rule. Both have actively supported the cause of colonial peoples seeking an end to foreign domination. What could be a greater anomaly, a more startling self-contradiction than that while we seek the release of other peoples from alien rule, India should try to impose it on Jammu and Kashmir? Such a course of action is as contrary to India's own proclaimed philosophy as it runs counter to the historical forces of our time. What is more, it cuts at the basis of Asian African solidarity, the essential basis of this solidarity being a common urge of the peoples of the former colonial Territories to determine their own future, and not to permit the emergence of colonialism in newer forms. Belief in racial superiority may have been one of the driving forces of colonialism, but it is not its only cause. A colonial rule can be imposed on a people belonging to the same race. It is such a rule, ruthless and in breach of international commitments, that is being forced by India on the people of Jammu and Kashmir. When India brought the dispute to the United Nations it did not claim that Kashmir was an integral part of its territory. It does so now. What difference, then, is there between its position and that taken by Portugal in relation to Angola and Mozambique? What difference, I ask, is there between the integration measures adopted by India in Kashmir and those taken by South Africa in Namibia?
114.	The Kashmir dispute has led twice to armed conflict, After the war in 1965, Pakistan has repeatedly urged on India the necessity of entering into meaningful negotiations to resolve this dispute on an equitable basis. India says, on the one hand, that it is prepared to have talks with Pakistan on this issue, and, on the other, that there is nothing to talk about. On the one side, friendly Powers are being told that India is ready for negotiations and, on the other, it is being publicly said that the status of Jammu and Kashmir is not negotiable. I put the question to this Assembly: is it fair and is this a helpful attitude for India to take? And while India strikes this self-contradictory posture, it aggravates the situation by taking one measure after another to tighten its vice on Kashmir.
115.	IndiaPakistan relations have been seriously affected by another matter of grave concern to Pakistan's economy, namely, the construction of the Farakka barrage by India on the international river Ganges, which flows through India and Pakistan. That project is designed to divert the waters of the mainstream of the river Ganges through a feeder canal to another river flowing entirely through India. As a consequence, in the long dry season which that region experiences, the barrage will leave little or no water below Farakka for use in East Pakistan, thereby causing grave and permanent damage to the province. International, and our own experts, have assessed the extent and cumulative nature of the damage that will be caused. It is estimated that the project will adversely affect the ecology and agriculture of seven districts in East Pakistan, involving a total area of 3.6 million acres of land. It will seriously affect navigation in the and its many spill channels and distributaries, result in the inflow of sea water thereby affecting agriculture, municipal supplies and industrial uses of the water, depleting fisheries and forest resources especially in the Sundarbans. Moreover, reduced flows in the Ganges downstream from Farakka will silt up the river bed and increase the hazards of flood in the rainy season. These major changes in the environmental and ecological factors of the deltaic region of East Pakistan will have far-reaching and incalculable effects on the livelihood of one third of the population of East Pakistan which is fast approaching 70 million people in an area of only 55,000 square miles.
116.	After encountering many difficulties over a period of years, created by Indian demands to furnish data of one kind or another, with which Pakistan regularly complied, and after many meetings at expert and official level, the two Governments agreed in July this year to hold another meeting in three to six months' time to consider the quantum of water to be supplied to Pakistan at Farakka, and the other unresolved issues relating thereto. That meeting is also scheduled to consider matters relating to the eastern rivers which have also been the subject of discussion between the two countries. In pursuance of this positive step, we hope that India will fully cooperate in reaching an equitable solution of this very serious problem. We urge that this problem be approached by India in accordance with a spirit of equity, and recognition of the rights of Pakistan, under international law, to arrive at a solution satisfactory to all concerned.
117.	Over and above the grave political problems in our region, there is one other problem of a purely human character which is extremely poignant. It is the problem of the Muslim minority in India which, though nearly 60 million in number, is scattered all over the country and is the victim of periodic mass killings. The problem has two tragic peculiarities. First, while war, overt or undeclared, in other areas brings barbarities in its train, the killings in India, no less gruesome, take place in a situation where there is no rebellion, no attempt by a minority to establish its own government, no civil war. The Muslims of India have given proof of their loyalty to their country and Government. Yet they are periodically visited by death and destruction. Second, unlike racial groups suppressed in certain countries through the policies of the Governments concerned, the Muslims of India are killed in large numbers in spite of the efforts of the Government of India to stop these eruptions of insensate religious frenzy. I cannot but emphasize this aspect of the problem, because it is not my intention to draw up an indictment against the Government of India. We do not wish to deny that, when thousands of Muslims are killed in a few days as they were at Ahmedabad in September 1969 and in Bhiwandi Jalgaon in May 1970 to cite the more recent instances the Government of India, and responsible Indian leaders, expressed great concern. Let not the representative of India, therefore, treat my remarks on this tragic situation as a subject for polemics. If he intends to say that the Government of India is making efforts to prevent these savage pogroms, I am prepared to concede that point. But the fact remains that these efforts do not match the gravity of the problem. Indeed, they are seldom preventive and never punitive enough. Some time ago, the President of India said that the problem had to be grappled with on a war footing. If his words were translated into action, it is not imaginable that organized hate groups would persist in killing innocent and defenseless Indian citizens who are Muslim. The problem, I repeat, is not an IndoPakistan question in the usual political sense. It is a problem for the universal human conscience. Pakistan, being geographically close to India, cannot but be deeply perturbed, indeed shaken, when an eruption of religious hate in India takes a staggering human toll. Moreover, there exists an international agreement between Pakistan and India, namely, the Liaquat Nehru pact, which makes the safeguarding of the life, culture, property and personal honor of the religious minorities in the two countries a matter of joint concern for the two Governments. Moved by this concern, and saddened by the plight of Muslims in India, Pakistan cannot remain silent.
118.	Our appeal to the Government of India is to ensure the safety of the life, honor and property of Indian Muslims. It would help if the Government of India were to allow an international commission to examine and evaluate the causes of the pogroms, and make recommendations for their eradication. On our part, we shall have no hesitation against, and entertain no fear of, a similar inquiry regarding the minorities in our country.
119.	I cannot close my statement without mentioning the protest of world youth against the present human conditions. Our century has been a stormy one. It has produced tumults, yet generated hopes. Rivers of blood have flowed, but expectations have risen of a better world. Can we of the older generation, who control the sinews of power, claim to have marched a measurable distance towards the goal of improving the lot of man? Have we found answers to the age-old problems of war and racism and poverty even though we command the means of abolishing them through science and technology?
120.	The younger generation finds itself living in a world under the shadow of a nuclear and ecological disaster. It is a world in which man can no longer control the pattern and texture of his life. His moral purpose is being destroyed by a soulless technology. If the United Nations is to be the answer to the insistence of world youth for a better world order, peace, justice and progress must be translated from empty rhetoric into imperative principles of action.
